IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DON B. CHAE, §
Vv. CASE NO. 3:19-CV-157-S-BK
AMERICAN FIDELITY ASSURANCE ;
COMPANY, §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATIONS
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff's
Application for a Preliminary Injunction is DENIED.

SO ORDERED.

SIGNED July # ©, 2019.

 

 

UNITED STATES DISTRICT JUDGE

 
